DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Unrestricted linear fluid flow path
Claim 26 is amended to recite “an unrestricted linear fluid flow path through the coaxially aligned fluid collection needle and the fluid discharge needle” in lines 11-13.  The specification does not use the term “unrestricted” or “an unrestricted linear fluid flow path”.  The Applicant alleges that the meaning of the term requires that there is no narrowing of the linear fluid flow path.  However, this definition is insufficient in light of the specification.  For example, the elected embodiment of FIGS. 1-9 shows that there is a narrowing of the linear fluid flow path, as evinced from the below annotated FIGS. 4 of the specification.

    PNG
    media_image1.png
    795
    1084
    media_image1.png
    Greyscale

Annotated FIG. 4 of the Specification
A dictionary definition of “unrestricted” can be found on the accompany definition from merriam-webster.com which provides “not having limits : not subject to restriction : not restricted”.  According to other accompany definitions from merriam-webster.com, “restriction” means “something that restricts” while “restrict” means “to confine within bounds” or “to place under restrictions”.  From these definitions, it seems “unrestricted” may mean “to not confine within bounds”.  To the extent that a linear fluid flow path necessarily is confined within linear bounds so as to exist, the term “unrestricted linear fluid flow path” seems to be contradictory or incongruous.  As such, the term is not clear (see the indefiniteness rejection provided below).  In an attempt to give the term some meaning while still being consistent with what is depicted in FIG. 4 of the specification, the term “an unrestricted linear fluid flow path” will be interpreted to mean “a fluid flow path that is not confined within any bounds besides those bounds that define the center line of the flow as linear.  Or to put it another way, a fluid flow path that has a linear center line and is open to flow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-9, 11, 13-14, 19, 26-29, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “an unrestricted linear fluid flow path” in lines 11-12.  It is not clear what this term means.  The specification does not use the term “unrestricted” or “an unrestricted linear fluid flow path”.  The Applicant alleges that the meaning of the term requires that there is no narrowing of the linear fluid flow path.  However, this definition is insufficient in light of the specification.  For example, the elected embodiment of FIGS. 1-9 shows that there is a narrowing of the linear fluid flow path, as evinced from the above annotated FIGS. 4 of the specification.  
A dictionary definition of “unrestricted” can be found on the accompany definition from merriam-webster.com which provides “not having limits : not subject to restriction : not restricted”.  According to other accompany definitions from merriam-webster.com, “restriction” means “something that restricts” while “restrict” means “to confine within bounds” or “to place under restrictions”.  From these definitions, it seems “unrestricted” may mean “to not confine within bounds”.  To the extent that a linear fluid flow path necessarily is confined within linear bounds so as to exist, the term “unrestricted linear fluid flow path” seems to be contradictory or incongruous.  This contradiction or incongruity renders the term, and hence claim 26, indefinite.
Claims 3, 7-9, 11, 13-14, 19, 27-29, and 31-32 are rejected by virtue of their dependence from claim 26.
Claim 28 recites “a needle cap that is releasably engageable with the frontal attachment” in line 2, but this recitation seems to contradict the recitation “an unrestricted linear fluid flow path through the coaxially aligned fluid collection needle and the fluid discharge needle” of claim 26, lines 11-13.  In particular, according to the specification, the needle cap would cover the fluid collection needle so as to restrict the linear fluid flow path.  This contradiction renders the claim indefinite.
Claim 29 is rejected by virtue of its dependence from claim 28.
Claim 32 recites “a flexible sheath disposed around the fluid discharge needle prior to receiving the fluid collection tube into fluid communication with the fluid discharge needle” in lines 2-4, but this recitation seems to contradict the recitation “an unrestricted linear fluid flow path through the coaxially aligned fluid collection needle and the fluid discharge needle” of claim 26, lines 11-13.  In particular, according to the specification, the flexible sheath would cover the fluid discharge needle so as to restrict the linear fluid flow path.  This contradiction renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11, 13-14, 26-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0012206 (Shaw)(previously cited) in view of U.S. Patent No. 5,873,841 (Brannon)(previously cited).
Shaw discloses a fluid sampling device for medical use, the fluid sampling device comprising:
a frontal attachment (the frontal attachment 34 of Shaw), the frontal attachment supporting a fluid collection needle (the needle 38 of Shaw) that projects forwardly from the frontal attachment; and
a needle retraction chamber (the retraction chamber 42 of Shaw) that is offset laterally from the fluid collection needle (the needle 38 of Shaw);
wherein the forwardly projecting fluid collection needle is rearwardly biased by a needle retraction mechanism (the needle retraction mechanism of Shaw) seated in the frontal attachment.
Shaw discloses that the device is used for collecting fluid in blood gas applications (paragraphs 0003, 0016, and 0025 of Shaw).  Brannon teaches the collection of blood samples (abstract and col. 2 of Brannon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination to collect blood samples since Shaw discloses the collection of fluids and Brannon teaches one such fluid and/or it permits the collection of blood samples for testing.  
Shaw discloses a connector housing 32 with a connector 48 for use in attaching a syringe (paragraph 0074 of Shaw).  Brannon discloses a syringe that can be used to collect blood samples in a vacuum tube (FIG. 4-5 and cols. 10-11 of Brannon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the syringe of Brannon as the syringe of Shaw since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it permits the collection of blood into tubes for analysis and/or (3) Shaw discloses that different types of syringe can be used (paragraph 0025 of Shaw) and Brannon discloses one such syringe.
With respect to claim 26, the combination teaches or suggests a fluid sampling device for medical use, the fluid sampling device comprising:
a body (the element 61 and the connector 48 of Shaw; the body 12, plunger assembly 20, and device 40 of Brannon) configured to receive and releasably support a fluid collection tube (the tube 60 of Brannon);
a fluid discharge needle (the needle 50 of Brannon) projecting rearwardly from the body, the fluid discharge needle being insertable through a stopper (the seal 62 of Brannon) disposed in a forwardly facing end of the fluid collection tube (the tube 60 of Brannon); 
a frontal attachment (the frontal attachment 34 of Shaw) to the body, the frontal attachment supporting a fluid collection needle (the needle 38 of Shaw) that projects forwardly from the frontal attachment and that is longitudinally spaced-apart from and coaxially aligned with the fluid discharge needle (the needle 50 of Brannon) prior to and during use of the fluid sampling device for fluid sampling, wherein the frontal attachment slidably engages the body along an interface that is transverse to an unrestricted linear fluid flow path through the coaxially aligned fluid collection needle and the fluid discharge needle (the alignment of the needle 38 of Shaw with the needle 50 of Brannon during use provides a fluid flow path that has a linear center line and is open to flow; compare FIG. 11 of Shaw with FIG. 4 or 5 of Brannon); and
a needle retraction chamber (the retraction chamber 42 of Shaw) that is offset laterally from the fluid discharge needle (the needle 50 of Brannon) when the fluid collection needle and the fluid discharge needle are coaxially aligned (compare FIG. 11 of Shaw with FIG. 4 or 5 of Brannon);
wherein the forwardly projecting fluid collection needle is rearwardly biased by a needle retraction mechanism seated in the frontal attachment (the needle retraction mechanism of Shaw including the shaft portion 74 and the spring 80 of Shaw); and
wherein the frontal attachment and the body are cooperatively configured to enable a user of the device to initiate relative sliding movement between the body and the frontal attachment to selectively reposition the body laterally relative to the frontal attachment following the use of the fluid sampling device for fluid sampling to coaxially align the rearwardly biased fluid collection needle with a forwardly facing opening into the needle retraction chamber, thereby allowing the needle retraction mechanism to drive the fluid collection needle rearwardly into the needle retraction chamber until the fluid collection needle no longer projects forwardly from the frontal attachment (FIG. 15 and paragraph 0082 of Shaw).
With respect to claim 7, the combination teaches or suggests that the needle retraction mechanism comprises a needle holder (the shaft portion 74 of Shaw) that is rearwardly biased in relation to the frontal attachment.
With respect to claim 8, the combination teaches or suggests that the fluid collection needle (the needle 38 of Shaw) is disposed in fluid communication with the needle holder (the shaft portion 74 of Shaw).
With respect to claim 9, the combination teaches or suggests that the fluid discharge needle is seated in the body (the needle 50 of Brannon is seated in the device 40 of Brannon).
With respect to claim 11, the combination teaches or suggests that the body is configured as a fluid collection tube holder (the combination of the element 61 and the connector 48 of Shaw, the body 12, plunger assembly 20, and device 40 of Brannon).
With respect to claim 13, the combination teaches or suggest that the fluid collection tube holder is a blood collection tube holder (the combination of the element 61 and the connector 48 of Shaw, the body 12, plunger assembly 20, and device 40 of Brannon holds the blood tube 60 of Brannon).
With respect to claim 14, the combination teaches or suggests that the body (the element 61 and the connector 48 of Shaw; the body 12, plunger assembly 20, and device 40 of Brannon) comprises a cylindrical receptacle (the device 40 of Brannon) configured to receive the fluid collection tube (the tube 60 of Brannon) into fluid communication with the fluid discharge needle (the needle 50 of Brannon).
With respect to claim 27, the combination teaches or suggests that the needle retraction mechanism comprises a compressed coil spring (the spring 80 of Shaw).
With respect to claim 28, the combination teaches or suggests a needle cap (the needle cover 36 of Shaw) that is releasably engageable with the frontal attachment.
With respect to claim 29, the combination teaches or suggests that the needle cap (the needle cover 36 of Shaw) further comprises a locking arm (the locking arm 98 of Shaw) that is releasably engageable with the body to limit lateral repositioning of the body relative to the frontal attachment whenever the needle cap is releasably engaged with the frontal attachment (paragraphs 0073 and 0079 of Shaw).
With respect to claim 31, the combination teaches or suggests an elastomeric fluid seal that is coaxially aligned with the fluid discharge needle (the rubber seal 52 of Brannon).
With respect to claim 32, the combination teaches or suggests a flexible sheath disposed around the fluid discharge needle prior to receiving the fluid collection tube into fluid communication with the fluid discharge needle (the rubber seal 52 of Brannon).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Brannon, and further in view of U.S Patent Application Publication No. 2003/0171695 (Zurcher)(previously cited).
With respect to claim 3, the combination teaches the collection of blood samples.  Zurcher discloses that venipuncture needles collect blood (paragraphs 0007 and 0047-0048 of Zurcher). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination to collect blood samples using venipuncture needles since the combination requires a type of needle for blood collection and Zurcher discloses one such needle and/or it facilitates blood collection.  Thus, the combination teaches or suggest that the fluid collection needle is a venipuncture needle that projects forwardly from the frontal attachment.

Claims 3, 7-9, 11, 13-14, 26-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of WO 2005/076733 (Carmi)(previously cited), and further in view of Brannon.
Shaw discloses a fluid sampling device for medical use, the fluid sampling device comprising:
a frontal attachment (the frontal attachment 34 of Shaw), the frontal attachment supporting a fluid collection needle (the needle 38 of Shaw) that projects forwardly from the frontal attachment; and
a needle retraction chamber (the retraction chamber 42 of Shaw) that is offset laterally from the fluid collection needle (the needle 38 of Shaw);
wherein the forwardly projecting fluid collection needle is rearwardly biased by a needle retraction mechanism (the needle retraction mechanism of Shaw) seated in the frontal attachment.
Shaw discloses that the device is used for collecting fluid in blood gas applications (paragraphs 0003, 0016, and 0025 of Shaw).  Carmi teaches the collection of blood samples by withdrawing blood from a vein (abstract and pages 8-12 of Carmi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination to collect blood samples from the vein since Shaw discloses the collection of fluids and Carmi teaches one such fluid and/or it permits the collection of blood samples for testing.    
Shaw discloses a connector housing 32 with a connector 48 for use in attaching a syringe (paragraph 0074 of Shaw).  Carmi discloses a syringe that can be used to collect blood samples in a vacuum tube (all the elements in FIG. 2-3 with the exception of element 60 of Carmi; see pages 8-12 of Carmi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the syringe of Carmi as the syringe of Shaw since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it permits the collection of blood into tubes for analysis and/or (3) Shaw discloses that different types of syringe can be used (paragraph 0025 of Shaw) and Carmi discloses one such syringe.
Carmi discloses that the attachment element 72 is not in alignment with the needle 56 of Carmi.  Brannon discloses that the attachment element can be aligned with the needle (see the needle 50 relative to the attachment element 17 in FIGS. 4-5 and 7 of Brannon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the attachment element 72 with the needle 56 of Carmi since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) it provides more stable construction with its symmetry and /or (3) it is mere rearrangement of parts.
With respect to claim 26, the combination teaches or suggests a fluid sampling device for medical use, the fluid sampling device comprising:
a body (the element 61 and the connector 48 of Shaw; the attachment element 72, the barrel 52 and plunger 50 of Carmi) configured to receive and releasably support a fluid collection tube (the tube 54 of Carmi);
a fluid discharge needle (the needle 56 of Carmi) projecting rearwardly from the body, the fluid discharge needle being insertable through a stopper (the seal 90 of Carmi) disposed in a forwardly facing end of the fluid collection tube (the tube 54 of Carmi); 
a frontal attachment (the frontal attachment 34 of Shaw) to the body, the frontal attachment supporting a fluid collection needle (the needle 38 of Shaw) that projects forwardly from the frontal attachment and that is longitudinally spaced-apart from and coaxially aligned with the fluid discharge needle (the needle 56 of Carmi as modified to be aligned) prior to and during use of the fluid sampling device for fluid sampling, wherein the frontal attachment slidably engages the body along an interface that is transverse to an unrestricted linear fluid flow path through the coaxially aligned fluid collection needle and the fluid discharge needle (the alignment of the needle 38 of Shaw with the needle 56 of Carmi during use, as per the 103 analysis, so as to form a fluid flow path that has a linear center line and is open to flow; compare FIG. 11 of Shaw with FIG. 4 or 5 of Brannon); and
a needle retraction chamber (the retraction chamber 42 of Shaw) that is offset laterally from the fluid discharge needle (the needle 56 of Carmi) when the fluid collection needle and the fluid discharge needle are coaxially aligned (the alignment of the needle 38 of Shaw with the needle 56 of Carmi during use as per the 103 analysis; compare FIG. 11 of Shaw with FIG. 4 or 5 of Brannon);
wherein the forwardly projecting fluid collection needle is rearwardly biased by a needle retraction mechanism seated in the frontal attachment (the needle retraction mechanism of Shaw including the shaft portion 74 and the spring 80 of Shaw); and
wherein the frontal attachment and the body are cooperatively configured to enable a user of the device to initiate relative sliding movement between the body and the frontal attachment to selectively reposition the body laterally relative to the frontal attachment following the use of the fluid sampling device for fluid sampling to coaxially align the rearwardly biased fluid collection needle with a forwardly facing opening into the needle retraction chamber, thereby allowing the needle retraction mechanism to drive the fluid collection needle rearwardly into the needle retraction chamber until the fluid collection needle no longer projects forwardly from the frontal attachment (FIG. 15 and paragraph 0082 of Shaw).
With respect to claim 3, the combination teaches or suggest that the fluid collection needle is a venipuncture needle that projects forwardly from the frontal attachment (the needle 38 of Shaw used to puncture a vein)
With respect to claim 7, the combination teaches or suggests that the needle retraction mechanism comprises a needle holder (the shaft portion 74 of Shaw) that is rearwardly biased in relation to the frontal attachment.
With respect to claim 8, the combination teaches or suggests that the fluid collection needle is disposed in fluid communication with the needle holder (the shaft portion 74 of Shaw).
With respect to claim 9, the combination teaches or suggests that the fluid discharge needle is seated in the body (the needle 56 of Carmi is seated in the barrel 52 and plunger 50 of Carmi).
With respect to claim 11, the combination teaches or suggest that the body is configured as a fluid collection tube holder (the barrel 52 and plunger 50 of Carmi of the combination of the element 61 and the connector 48 of Shaw and the attachment element 72, the barrel 52 and plunger 50 of Carmi).
With respect to claim 13, the combination teaches or suggest that the fluid collection tube holder is a blood collection tube holder (the barrel 52 and plunger 50 of Carmi of the combination of the element 61 and the connector 48 of Shaw and the attachment element 72, the barrel 52 and plunger 50 of Carmi).
With respect to claim 14, the combination teaches or suggests that the body (the element 61 and the connector 48 of Shaw and the attachment element 72, the barrel 52 and plunger 50 of Carmi) comprises a cylindrical receptacle (the barrel 52 or plunger 50 of Carmi) configured to receive the fluid collection tube (the tube 54 of Carmi) into fluid communication with the fluid discharge needle (the needle 56 of Carmi).
With respect to claim 27, the combination teaches or suggests that the needle retraction mechanism comprises a compressed coil spring (the spring 80 of Shaw).
With respect to claim 28, the combination teaches or suggests a needle cap (the needle cover 36 of Shaw) that is releasably engageable with the frontal attachment.
With respect to claim 29, the combination teaches or suggests that the needle cap (the needle cover 36 of Shaw) further comprises a locking arm (the locking arm 98 of Shaw) that is releasably engageable with the body to limit lateral repositioning of the body relative to the frontal attachment whenever the needle cap is releasably engaged with the frontal attachment (paragraphs 0073 and 0079 of Shaw).
With respect to claim 31, the combination teaches or suggests an elastomeric fluid seal that is coaxially aligned with the fluid discharge needle (the rubber seal 58 of Carmi).
With respect to claim 32, the combination teaches or suggests a flexible sheath disposed around the fluid discharge needle prior to receiving the fluid collection tube into fluid communication with the fluid discharge needle (the rubber seal 58 of Carmi).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of Carmi, and further in view of Brannon, and further in view of Zurcher.
The combination teaches or suggest a cylindrical receptacle (the barrel 52 of Carmi) and a needle retraction chamber (the retraction chamber 42 of Shaw).  Zurcher discloses that such components may share a common wall (FIG. 1 of Zurcher).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such a common wall to make the device more compact and sturdy.

Response to Arguments
The Applicant’s arguments filed 7/27/2022 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 7/27/2022.
Prior art rejection based on Shaw and Brannon
The Applicant asserts all previous arguments to which the Examiner repeats all previous comments and rebuttals addressing those previous arguments.
The Applicant also asserts:

    PNG
    media_image2.png
    552
    735
    media_image2.png
    Greyscale

This argument is not persuasive.  First, to the extent that the Applicant asserts that “unrestricted” requires that there is no narrowing of the flow path, the Examiner respectfully disagrees.  For example, the elected embodiment of FIGS. 1-9 shows that there is a narrowing of the linear fluid flow path, as evinced from the above annotated FIGS. 4 of the specification.  Second, the term “unrestricted” does not necessarily convey that there is no narrowing of the fluid flow path.  The specification does not use the term “unrestricted” or “an unrestricted linear fluid flow path”.  Second, such a definition is not consistent with the specification.  For example, the elected embodiment of FIGS. 1-9 shows that there is a narrowing of the linear fluid flow path, as evinced from the above annotated FIGS. 4 of the specification.  A dictionary definition of “unrestricted” can be found on the accompany definition from merriam-webster.com which provides “not having limits : not subject to restriction : not restricted”.  According to other accompany definitions from merriam-webster.com, “restriction” means “something that restricts” while “restrict” means “to confine within bounds” or “to place under restrictions”.  From these definitions, it seems “unrestricted” may mean “to not confine within bounds”.  To the extent that a linear fluid flow path necessarily is confined within linear bounds so as to exist, the term “unrestricted linear fluid flow path” seems to be contradictory or incongruous.  As such, the term is not clear (see the indefiniteness rejection provided below).  In an attempt to give the term some meaning while still being consistent with what is depicted in FIG. 4 of the specification, the term “an unrestricted linear fluid flow path” will be interpreted to mean “a fluid flow path that is not confined within any bounds besides those bounds that define the center line of the flow as linear.  Or to put it another way, a fluid flow path that has a linear center line and is open to flow.  The combination has a linear center line and is open to flow even with the narrowing inlet of the opening 76.
The Applicant asserts:

    PNG
    media_image3.png
    139
    736
    media_image3.png
    Greyscale

This argument is not persuasive.  The combination of Shaw and Brannon is obvious because (I) Shaw discloses the collection of fluids and Brannon teaches one such fluid and/or it permits the collection of blood samples for testing; (II) Shaw discloses a connector housing 32 with a connector 48 for use in attaching a syringe (paragraph 0074 of Shaw); (III) Brannon discloses a syringe that can be used to collect blood samples in a vacuum tube (FIG. 4-5 and cols. 10-11 of Brannon); and (IV) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the syringe of Brannon as the syringe of Shaw since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it permits the collection of blood into tubes for analysis and/or (3) Shaw discloses that different types of syringe can be used (paragraph 0025 of Shaw) and Brannon discloses one such syringe.  The combination of Shaw and Brannon teaches or suggests all the features of claim 26, as outlined above.  Since the elements of claim 26 are not being used as a template to fashion the combination of Shaw and Brannon, it is not relevant that claim 26 refers to the syringe or not.  Further, it appears that the Applicant is asserting that the elements of claim 26 should be used as a template to fashion the combination of Shaw and Brannon.  The Examiner respectfully disagrees as that would be improper hindsight.
The Applicant asserts:

    PNG
    media_image4.png
    506
    735
    media_image4.png
    Greyscale

These arguments are not persuasive.  The issue that claim 26 does not recite “a syringe” has been addressed above.  With respect to the statement “The frontal attachment of the invention can also be used with needles and syringes of different and varying gauges and sizes without special modification” of paragraph 0025 of Shaw, this statement is referring to the fact that the frontal attachment does not need special modification with the different types and sizes of needles.  It is not teaching away from the type of needle of Brannon, either implicitly or explicitly.  Finally, it would have been obvious to simply insert the body 12 of Brannon at hub 17 into the connector 48 of Shaw so as to use the syringe of Brannon as the syringe of Shaw.
The Applicant asserts:

    PNG
    media_image5.png
    319
    730
    media_image5.png
    Greyscale

These arguments are not persuasive.  To simply insert the body 12 of Brannon at hub 17 into the connector 48 of Shaw so as to use the syringe of Brannon as the syringe of Shaw is a simple substitution of one known element for another and would not be too “complicated” for one of ordinary skill in the art to understand, contemplate, or find obvious.
The Applicant asserts:

    PNG
    media_image6.png
    355
    730
    media_image6.png
    Greyscale

These arguments are not persuasive.  The body of the combination is combination of the element 61 and the connector 48 of Shaw with the body 12, plunger assembly 20, and device 40 of Brannon.
As to the assertion of impermissible hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the claims were not used as a template for fashioning the combination of Shaw and Brannon, as outlined above.
With respect to claims 7-9, 11, 13-14, 27-29, and 31-32, these claims are properly rejected because claim 26 was properly rejected, as outlined above, and the prior art teaches or suggest these features.
With respect to claim 9, the Applicant asserts:

    PNG
    media_image7.png
    255
    736
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    161
    729
    media_image8.png
    Greyscale

The combination teaches or suggests a body in the form of the combination of the element 61 and the connector 48 of Shaw and the body 12, plunger assembly 20, and device 40 of Brannon.  The frontal attachment is the frontal attachment 34 of Shaw.  The fluid discharge needle is seated in the body since the needle 50 of Brannon is seated in the device 40 of Brannon and the device 40 of Brannon is considered part of the body.
With respect to claim 14, the Applicant asserts:

    PNG
    media_image9.png
    321
    733
    media_image9.png
    Greyscale

This argument is not persuasive since it is not commensurate with this rejection.  The rejection of claim 14 does not rely upon the teachings of Zurcher.   With respect to the features of claim 14, the combination teaches or suggests that the body (the element 61 and the connector 48 of Shaw; the body 12, plunger assembly 20, and device 40 of Brannon) comprises a cylindrical receptacle (the device 40 of Brannon) configured to receive the fluid collection tube (the tube 60 of Brannon) into fluid communication with the fluid discharge needle (the needle 50 of Brannon).
Prior art rejection based on Shaw, Brannon, and Zurcher
With respect to claim 3, this claim is properly rejected because claim 26 was properly rejected, as outlined above, and the prior art teaches or suggest these features. Also, the combination of Shaw and Brannon do not have the deficiencies alleged by the Applicant.
With respect to the piecemeal analysis of the references of Shaw, Brannon, and Zurcher, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant asserts:

    PNG
    media_image10.png
    382
    730
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    192
    734
    media_image11.png
    Greyscale

This argument is not persuasive.  The whole premise on the argument is based on a rejection to which the Examiner did not make.  The configuration that the Applicant describes was not proposed by the Examiner.  As such, the Applicant’s argument is not commensurate with the rejection.  
The Applicant asserts:

    PNG
    media_image12.png
    628
    731
    media_image12.png
    Greyscale

These arguments, with exception of the last sentence of the above passage, are not persuasive since it is not commensurate with the rejection.  The rejection is based on the combination of Shaw, Brannon, and Zurcher.  Shaw discloses the frontal attachment and Brannon discloses the fluid discharge needle.  The combination of Shaw and Brannon discloses the alignment of the needle 38 of Shaw with the needle 50 of Brannon during use.  Zurcher is used to disclose that venipuncture needles collect blood (paragraphs 0007 and 0047-0048 of Zurcher). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination to collect blood samples using venipuncture needles since the combination requires a type of needle for blood collection and Zurcher discloses one such needle and/or it facilitates blood collection.  Thus, the combination teaches or suggest that the fluid collection needle is a venipuncture needle that projects forwardly from the frontal attachment. With respect to the last sentence of the above passage, the combination of Shaw, Brannon, and Zurcher discloses a fluid sampling device for medical use with a frontal attachment that slidably engages the body along an interface that is transverse to both a fluid collection needle and the fluid discharge needle, as outlined above.
Prior art rejection based on Shaw, Carmi, and Brannon
The Applicant asserts that Shaw does not teach a fluid sampling device of medical use.  The Examiner respectfully disagrees.  The title of the document itself is “Medical Device” and Shaw discloses the fluid sampling application of such a device in, for example, paragraphs 0003, 0016, 0024-0025, 0081, and 0088.
The Applicant asserts that each of Shaw, Carmi, and Brannon individually do not teach all the features of claim 26.  This argument is not persuasive since claim 26 is rejected based on the combination of Shaw, Carmi, and Brannon.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant poses the question of what is the syringe of Carmi and what are the known elements. The answer is that all the elements in FIG. 2-3 of Carmi with the exception of element 60 are considered to be the syringe and the known elements to be used in the assembly of Shaw such that the element 72 of Carmi is inserted into the connector 48 of Shaw. 
The Applicant asserts:

    PNG
    media_image13.png
    189
    735
    media_image13.png
    Greyscale

 As to this point in the analysis, Shaw discloses a connector housing 32 with a connector 48 for use in attaching a syringe (paragraph 0074 of Shaw).  Carmi discloses a syringe that can be used to collect blood samples in a vacuum tube (all the elements in FIG. 2-3 with the exception of element 60 of Carmi; see pages 8-12 of Carmi).  Using such a syringe permits the collection of blood into tubes for analysis since the blood fluid is collected in the tubes of Carmi. This is one of the rationales for the combination.  The combination teaches or suggests all the features of claim 26.
The Applicant asserts:

    PNG
    media_image14.png
    234
    731
    media_image14.png
    Greyscale

The Applicant is referring to a typographical error in the rejection that has now been fixed.  With respect to the statement “The frontal attachment of the invention can also be used with needles and syringes of different and varying gauges and sizes without special modification” of paragraph 0025 of Shaw, this statement is referring to the fact that the frontal attachment does not need special modification with the different types and sizes of needles.  Carmi discloses a syringe that can be used to collect blood samples in a vacuum tube (all the elements in FIG. 2-3 with the exception of element 60 of Carmi; see pages 8-12 of Carmi).  According to one of the rationales, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the syringe of Carmi as the syringe of Shaw since Shaw discloses that different types of syringe can be used (paragraph 0025 of Shaw) and Carmi discloses one such syringe.
The Applicant asserts:

    PNG
    media_image15.png
    351
    728
    media_image15.png
    Greyscale

The arguments are not persuasive.  The alignment of the attachment element 72 of Carmi with the needle 56 of Carmi does not change the positions of the needle retraction mechanism or the needle retraction chamber of the combination.  The combination of Brannon and Zurcher is not a rejection made the Examiner.  The fact that the Applicant can come up with a combination of references different from the Examiner does not render the combinations set forth by the Examiner non-obvious.  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the attachment element 72 with the needle 56 of Carmi since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) it provides more stable construction with its symmetry and /or (3) it is mere rearrangement of parts.
The Applicant asserts:

    PNG
    media_image16.png
    123
    731
    media_image16.png
    Greyscale

This argument is not persuasive since the combination of Shaw, Carmi, and Brannon is merely an alternative grounds of rejection.  
Prior art rejection based on Shaw, Carmi, Brannon, and Zurcher
With respect to the prior rejection of claim 19, the Applicant asserts that Zurcher does not make up for the deficiencies of Shaw, Carmi, and Brannon. This argument is not persuasive since the combination of Shaw, Carmi, and Brannon does not have the deficiencies alleged by the Applicant. Furthermore, the Applicant’s analysis of each reference separately is not persuasive since the rejection is based on the combination of Shaw, Carmi, Brannon, and Zurcher.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Double Patenting
In view of the terminal disclaimer filed on 7/27/2022, the double patenting rejections based on U.S. Patent No. 11,000,217 are withdrawn.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791